DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “contact structures” in claim 6 and “inhibition structure” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the usage of the term “it” renders the claim indefinite because it is unclear what “it” refers to.
Further regarding claim 9, Claim limitation “inhibition structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification page 8 lines 4-23 teaches “different groove depths,” “placing recesses and projections in such a way that they can be selectively brought into engagement with each other,” “several concentric corresponding grooves and projections.” However, it is not clear how the grooves, recesses, and projections are linked to the claimed function of when the instrument is transferred from a usage position to the manufacturing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Scissor Snake” by user ricswika.
As to claim 1, ricswika teaches a medical instrument (the Scissor Snake is capable of being used as a medical instrument, since it is capable of being manipulated to open and close jaws) comprising at least a first instrument branch (the branch inscribed with “SCISSOR”) and a second instrument branch (the branch inscribed with “SNAKE”) which are movable relative to each other (as shown in the difference between Pictures 2 and 3, the branches are movable), wherein the first instrument branch is formed as a male instrument branch with a male bearing portion (a detail of the bearing portion is shown in Picture 5. The “SCISSOR” branch is a male portion), and the second instrument branch is formed as a female instrument branch with a female bearing portion having a through opening (the “SNAKE” branch is a female portion of the bearing), wherein the first instrument branch is arranged on the second instrument branch in that the male bearing portion penetrates the through opening of the female bearing portion (as shown in Picture 5), wherein the instrument is manufactured by an additive manufacturing method (this is a product-by-process limitation. See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. The device of ricswika is capable of being manufactured by an additive manufacturing method. As evidence, ricswika is manufactured by an additive manufacturing method; as detailed in the Summary, “The ‘Scissor Snake’ is a fun 3D printed toy.”). 
As to claim 2, ricswika teaches the medical instrument according to claim 1, wherein the female bearing portion completely surrounds the through opening (as shown in Picture 5, the female bearing portion of the “SNAKE” branch includes a top conical portion and a bottom conical portion which together completely surround the male portion of the “SCISSOR” branch.). 
As to claim 3, ricswika teaches the medical instrument according to claim 1, wherein there is play between the male bearing portion of the first instrument branch and the female bearing portion of the second instrument branch in a relative position of the first instrument branch to the second instrument branch, in such a way that the first instrument branch and the second instrument branch are arranged without contact to each other (The Summary recites, “This design uses an exclusive, support-less crossover bearing, engineered for the project. The cross-over bearing interlocks with the frame when fully extended under load, causing the frame to become rigid, thereby reducing stress on the bearing pivots.” Further, since the device is 3D printed, and since the branches move relative to one another at the bearing . 
As to claim 4, ricswika teaches the medical instrument according to claim 1, wherein the area of the male bearing portion covered by the female bearing portion in the manufacturing position has a height which is lower than the through opening (as shown in the detail of Picture 5, the male portion is less than the height of the female portion). 
As to claim 5, ricswika teaches the medical instrument according to claim 1, wherein there is an angle α of approximately 80° to approximately 120° between the first instrument branch and the second instrument branch in the manufacturing position (the term “manufacturing position” is interpreted under “product-by-process” guidance because it attempts to limit the structure of the apparatus by the way in which it was made. See MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Examiner’s interpretation of “product” is “end product” and states of the product during manufacture are not considered. Thus, any position may be considered to be the “manufacturing position.” Even though ricswika teaches the Scissor Snake is manufactured with the branches at a 0° angle, the end product’s branches are capable of swinging through angles of 80° to 120° which meets the broadest reasonable interpretation of the claim.).
As to claim 6, ricswika teaches the medical instrument according to claim 1, wherein contact structures (this limitation is interpreted under 35 U.S.C. 112(f) in view of the specification. See Specification page 12 lines 17-21 which gives the structure of contact structures as “plugs 17” as shown in Fig 8.) are formed on the first instrument branch and/or on the second instrument branch to establish mutual contact between the first instrument branch and the second instrument branch in a usage position that deviates from the manufacturing position (The Summary recites, “This design uses an exclusive, support-less crossover bearing, engineered for the project. The cross-over bearing interlocks with the frame when fully extended under load, causing the frame to become rigid, thereby reducing stress on the bearing pivots.” This structure is considered to be an “equivalent” of a plug since it performs the same function). 
As to claim 7, ricswika teaches the medical instrument according to claim 1, wherein the first instrument branch and the second instrument branch can be positioned pivotably to each other by a push-through axis (the limitation “push-through” is a product-by-process limitation. See MPEP § 2113. The prior art axis need not have been pushed through to meet the “axis” structure. Ricswika teaches the branches are pivotably positioned by an axis.). 
As to claim 10, ricswika teaches the method of manufacturing a medical instrument by an additive manufacturing method (ricswika teaches a 3D printed device, a “Scissor Snake.” See MPEP § 2112.02 for a discussion of how a device may anticipate a method.), comprising the steps of: forming at least a first, male instrument branch with a male bearing portion (the branch inscribed with ; and forming a second instrument branch as a female instrument branch with a female bearing portion having a through opening (the branch inscribed with “SNAKE.” As shown in Picture 5, the female bearing portion of the “SNAKE” branch includes a top conical portion and a bottom conical portion which together completely surround the male portion of the “SCISSOR” branch.), wherein the male bearing portion is manufactured additively so as to penetrate the through opening of the female bearing portion (as shown in the Pictures). 
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubel (US 2,305,156).
As to claim 1, Grubel teaches a medical instrument (surgical forceps) comprising at least a first instrument branch (side 13) and a second instrument branch (side 10) which are movable relative to each other (forceps are movable relative to each other), wherein the first instrument branch is formed as a male instrument branch with a male bearing portion (side 13 has male bar section 14), and the second instrument branch is formed as a female instrument branch with a female bearing portion having a through opening (side 10 has female box lock section 11), wherein the first instrument branch is arranged on the second instrument branch in that the male bearing portion penetrates the through opening of the female bearing portion (as shown in Figure 2), wherein the instrument is manufactured by an additive manufacturing method (this is a product-by-process limitation. See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. . 
As to claim 2, Grubel teaches the medical instrument according to claim 1, wherein the female bearing portion completely surrounds the through opening (as shown in Fig 2.). 
As to claim 4, ricswika teaches the medical instrument according to claim 1, wherein the area of the male bearing portion covered by the female bearing portion in the manufacturing position has a height which is lower than the through opening (as shown in Figs 2 and 3). 
As to claim 5, ricswika teaches the medical instrument according to claim 1, wherein there is an angle α of approximately 80° to approximately 120° between the first instrument branch and the second instrument branch in the manufacturing position (the term “manufacturing position” is interpreted under “product-by-process” guidance because it attempts to limit the structure of the apparatus by the way in which it was made. See MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Examiner’s interpretation of “product” is “end product” and states of the product during manufacture are not considered. Thus, any position may be considered to be the “manufacturing position.” Grubel teaches the forceps are manufactured with the branches at a 90° angle, in Fig 2 . 
As to claim 7, Grubel teaches the medical instrument according to claim 1, wherein the first instrument branch and the second instrument branch can be positioned pivotably to each other by a push-through axis (the limitation “push-through” is a product-by-process limitation. See MPEP § 2113. The prior art axis need not have been pushed through to meet the “axis” structure. Grubel teaches the branches are pivotably positioned by an axis as shown in Fig 3.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ricswika.
As to claim 12, ricswika teaches the method according to claim 10, but does not teach a gap of approximately 0.3 mm to 0.5 mm is produced between the first instrument branch and the second instrument branch. However, the gap between the branches is considered a result effective variable. See MPEP § 2144.05 II. The claimed gap determines the ability of the device to work in the intended way, with gaps that are too large disaffecting the bearing function of the device while gaps that are too small causing undesirable fusing of the branches during manufacture. Moreover, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ricswika as applied to claim 10 above, and further in view of Ryan (US 2011/0311389).
As to claim 11, ricswika teaches the method according to claim 10, but does not teach the instrument is manufactured by laser sintering. Rather, a person having ordinary skill in the art would have recognized the method of ricswika is a fused deposition method. However, in the field of additive manufacturing, any reasonable additive manufacturing process is generally recognized as being useful for creating an additively manufacturable apparatus. 
See Ryan [0028]: “Some examples of additive layer manufacturing processes include: micro-pen deposition in which liquid media is dispensed with precision at the pen tip and then cured; selective laser sintering in which a laser is used to sinter a powder media in precisely controlled locations; laser wire deposition in which a wire feedstock is melted by a laser and then deposited and solidified in precise locations to 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute one known method step for another to obtain predictable results. See MPEP 2143(B). In this case, Ryan teaches that micro-pen deposition, a form of fused deposition and laser sintering were known equivalents. Both are additive manufacturing methods that were known in the additive manufacturing field. The prior art of Ryan teaches that they can be used interchangeably to manufacture numerous types of structures. As such, it would have been obvious to substitute laser sintering, for fused deposition taught by ricswika. Such a substitution would have been predictable because both are well known additive manufacturing methods.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grubel as applied to claim 1 above, and further in view of Sildve et al. (US 2014/0373689).
As to claim 8, Grubel teaches the medical instrument according to claim 1, but does not teach one of the instrument branches has a guiding projection rising in the direction of the other instrument branch, which engages in a corresponding circular arc-shaped recess on the other instrument branch for the pivotable positioning of the instrument branches, in particular wherein the recess is formed on the female bearing portion, in particular on both sides, and the guiding projection is formed on the male bearing portion, in particular on both sides.
However, in the field of hand tools having pivoting joints with male and female members, Sildve teaches an arrangement having corresponding guiding projections and recesses. Sildve teaches projections 513 and 515 on a male branch and recesses defined by surfaces 413 and 415 on a female branch. The recesses are useful for guiding the projections, see Fig 6. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have included the projections and recesses of Sildve to the joint of Grubel. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of improving the bearing surfaces, reducing wear, and improving the guidance of the joint, as described at Sildve [0023]. See also MPEP § 2143 I A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 November 2021